MEMORANDUM**
Ruben Leslie Moquino appeals from the 87-month sentence imposed following his jury trial conviction for one count of assault with a dangerous weapon with intent to do bodily harm in violation of 18 U.S.C. §§ 1153, 113(a)(3). We have jurisdiction under 28 U.S.C. § 1291.
We remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.